         Case 1:18-cv-11117-PAE Document 35 Filed 11/21/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA, ex rel.
 BRUTUS TRADING, LLC,                                 No. 18-cv-11117 (PAE)

                             Plaintiff,

            v.

 STANDARD CHARTERED BANK,
 STANDARD CHARTERED PLC, and
 STANDARD CHARTERED TRADE
 SERVICES CORPORATION,

                             Defendants.



                          DECLARATION OF PATRICK M. BRYAN

I, Patrick M. Bryan, declare as follows, pursuant to 28 U.S.C. § 1746:

       I.        I am the Assistant General Counsel for Enforcement at the Board of Governors of

the Federal Reserve System (the "Board"). I have held this position since I joined the Board in

2015. As Assistant General Counsel, I have responsibility for, among other things, overseeing

the Board's formal enforcement activities, including the action taken by the Board with respect

to Standard Chartered Bank PLC and Standard Chattered Bank (collectively "Standard

Chartered" or the "Bank") in April 2019. This declaration is based upon my personal

knowledge, information provided to me by Federal Reserve staff, and my review of the Board's

files with regard to the Bank. I submit this declaration in support of the Government's Motion to

Dismiss the Relator's Second Amended Complaint in this case.

                                      The Board's Authority

       2.        The Federal Reserve System is the central bank of the United States. The Federal

Reserve System is composed of the Board, twelve Federal Reserve Banks, and the Federal Open
           Case 1:18-cv-11117-PAE Document 35 Filed 11/21/19 Page 2 of 4




"Federal Reserve") patticipated in the investigations of Standard Chartered described herein.

       5.        On December 10, 2012, the Board announced an enforcement action against

Standard Chartered. The Board issued a consent cease-and-desist order and assessed a $100

million civil money penalty (together the "2012 Orders") against Standard Chartered for unsafe

and unsound practices relating to the Bank's deletion of information from payment messages to

avoid U.S. sanctions controls, deficiencies in the Bank's anti-money laundering controls under

the Bank Secrecy Act, and the Bank's failure to provide complete and accurate information to

Federal Reserve examiners. True and correct copies of the 2012 Orders are attached as Exhibit

A and Exhibit B.

       6.        As described above, the Board's penalty was assessed for unsafe and unsound

practices by Standard Chartered under the FD! Act. The Board's penalty was not based on

sanctions violations or any independent determinations of whether the Bank had violated U.S.

sanctions rules. The Board deferred to the U.S. Depattment of Treasury's Office of Foreign

Assets Control ("OFAC") to determine whether ce1tain transactions violated U.S. sanctions

regimes.

       7.        The Board's 2012 Orders followed parallel investigations conducted by multiple

agencies, including the U.S. Department of Justice and OFAC. Several of these other agencies

entered into related agreements and settlements with Standard Chartered at or around the same

time as the Board.

             The Federal Reserve's Investigation of the Relator's Qui Tam Allegations

        8.       In December 2012, the Federal Reserve was notified by the U.S. Attorney's

Office for the Southern District of New York that Relator Brutus Trading, LLC ("Relator") had

filed a sealed qui tam complaint alleging that, in connection with the negotiation and execution



                                                 3
         Case 1:18-cv-11117-PAE Document 35 Filed 11/21/19 Page 3 of 4




of the 2012 settlements and agreements described above, Standard Chattered had failed to

disclose to federal agencies cettain information related to its sanctions violations.

       9.      The Federal Reserve participated in a multiagency investigation of the Relator's

allegations, including interviews of the Relator's members and Standard Chartered employees,

review of the materials provided by the Relator and Standard Chartered in connection with the

investigation, and presentations by Standard Chartered.

        10.    Based on these interviews, materials, and presentations, the Board determined that

the information provided by the Relator and obtained in connection with the investigation of its

allegations did not warrant fmther administrative action by the Board and did not undermine or

otherwise affect the basis for the Board's 2012 Orders.

              The Board's 2019 Enforcement Action Against Standard Chartered

        11.     In August 2013, the Federal Reserve received information from a separate,

independent investigation that the Bank was facilitating transactions in violation of U.S.

sanctions. This information led to a multi-agency investigation of Standard Chartered, in which

the Federal Reserve participated, regarding the Bank's facilitation of transactions from

sanctioned jurisdictions. This subsequent investigation was not prompted by, or based on,

information provided by the Relator.

        12.     Based on the findings of that long-term investigation, on April 9, 2019, the Board

announced a second enforcement action against Standard Chartered. The Board issued a consent

cease-and-desist order and imposed a civil money penalty on Standard Chartered of

$163,687,500 for the Bank's unsafe and unsound practices relating to inadequate internal

sanctions controls and failure to disclose sanctions risks to the Federal Reserve. The Board also

required the Bank to improve its U.S. law compliance program and strengthen management



                                                  4
         Case 1:18-cv-11117-PAE Document 35 Filed 11/21/19 Page 4 of 4




oversight for sanctions compliance. A true and correct copy of the Board's 2019 order is

attached as Exhibit C ("2019 Order").

       13.     In assessing the 2019 penalty, the Board found deficiencies in compliance

procedures at certain of Standard Chartered's foreign offices relating to funds transfers initiated

through faxed payment instructions and online banking channels.

        14.    Like the 2012 penalty, the Board's 2019 penalty was assessed for unsafe and

unsound practices by Standard Chattered under the FDI Act, not violations of U.S. sanctions

laws or regulations. Instead, the Board again deferred to OF AC to determine whether Standard

Chartered had facilitated ce1tain payments in violation of U.S. sanctions rules.

        15.    The Board fmther found that Standard Chartered, while subject to the 2012

Orders, failed to disclose to the Board the possibility of further sanctions violations arising from

its online banking channels from December 2012 (when the 2012 Orders were entered) to

December 2014 (when Standard Chartered disclosed to the Board certain new information

regarding its online banking channels) which constituted a further unsafe and unsound practice

under the FDI Act, and therefore an additional basis for the 2019 Order.

        16.    None of the Board's findings underlying the 2019 Order were based on the

Relator's allegations or any information provided by the Relater. Instead, they were based on

information obtained in connection with the separate, independent investigation described above.


        I declare under penalty of pe1jury that the foregoing is true and correct.

Executed: Novembe1~       , 2019, Washington, D.C.




                                         Assistant General Counsel for Enforcement
                                         Board of Governors of the Federal Reserve System

                                                  5
